full knowledge that if the State Bar were to prosecute his case, he could
                not successfully defend against the charges.
                              Pursuant to SCR 112(1), an attorney who is the subject of an
                investigation or proceeding involving allegations of misconduct may
                consent to disbarment by submitting the requisite affidavit. Levinson's
                affidavit meets the requirements of SCR 112(1). Therefore, the petition
                for disbarment by consent is granted. SCR 112(2). Barry Levinson is
                hereby disbarred. The parties shall comply with the applicable provisions
                of SCR 115 and SCR 121.1 regarding notice and publication.
                              It is so ORDERED.



                                             friset^-           , C.J.
                                         Hardesty


                   (2LA, ocCi
                Parraguirre



                                                            Saitta




                Gibbons




                cc: Bar Counsel
                     Kimberly K. Farmer, Executive Director, State Bar of Nevada
                     Jeffrey Albregts, Chair, Southern Nevada Disciplinary Board
                     E. Brent Bryson
                     Barry Levinson
                     Perry Thompson, Admissions Office, United States Supreme Court

SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A